Jordan, Judge.
This is an appeal from the judgment of the trial court overruling the defendant’s motion to dismiss count 2 of the plaintiff’s petition. Held:
The record before this court discloses that count 1 of the petition is still pending in the trial court. Accordingly, the judgment appealed from is neither a final judgment nor one which would have been final if rendered as contended for by the appellant (Code Ann. § 6-701); and the appeal must be dismissed as being premature. Code Ann. § 6-809 (b); Johnson v. Henry & Co., 178 Ga. 542 (174 SE 140); Bailey v. United Life &c. Ins. Co., 25 Ga. App. 301 (103 SE 184); McFarland v. Lumpkin, 108 Ga. App. 370 (133 SE2d 117).

Appeal dismissed.


Bell, P. J., and Eberhardt, J., concur.